DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/22/2021 has been entered. Claim 7 has been amended and new claims 8-10 have been added. Therefore, claims 1-10 are now pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US – 2015/0158466 A1) and further in view of Mayr et al. (US – 2015/0298675 A1).
As per claim 1, Nakamura discloses Brake System Input Apparatus and Vehicle Brake comprising:
the cuboidal hydraulic block (10, Fig: 1-2) comprising Cartesian boreholes (Fig: 1-2) that include:
a master brake cylinder borehole (21, [0042], Fig: 1-4);

a receptacle for a pedal travel simulator (31, [0050], Fig: 1-2), the receptacle for the pedal travel simulator being arranged in parallel to the power cylinder borehole (31 and 41 are parallel, Fig: 1).
Nakamura discloses all the structural elements of the claimed invention but fails to explicitly disclose a power cylinder borehole that is perpendicular to the master brake cylinder borehole.
Mayr discloses Hydraulic Block for a Hydraulic Power Unit of a Hydraulic Vehicle Brake System comprising:
a power cylinder borehole (11’, Fig: 2-3) that is perpendicular to the master brake cylinder borehole (7’, Fig: 2-3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the brake system input apparatus and vehicle brake of the Nakamura to arrange the power cylinder borehole that is perpendicular to the master brake cylinder borehole as taught by Mayr in order to provide a compact integration of brake actuation and brake pressure modulation in one module. Weight saving, simple manufacturability and good connectability of electrical and hydraulic connections are thereby made possible.

As per claim 2, Nakamura discloses wherein:
the power cylinder borehole (41) and the receptacle for the pedal travel simulator (31) extend perpendicularly to first (10b, Fig: 1) and second surfaces (10c, Fig: 1) of the hydraulic block (Fig: 1); and

Mayr further discloses the master brake cylinder borehole (7’) is provided between (a) a first transverse side of the hydraulic block (4, Fig: 2-3) that extends between the first (Fig: 2-3) and second surfaces (Fig: 2-3), and (b) a first side of the power cylinder borehole (Fig: 2-3).

As per claim 3, Nakamura discloses, wherein, in an intended installation and usage position of the hydraulic block, the second transverse side of the hydraulic block is a bottom side of the hydraulic block (As per FIG: 1 and 3a, second transverse side is bottom side).

As per claim 5, Nakamura discloses a receptacle for a simulator valve (31, Fig: 1), wherein the receptacle for the pedal travel simulator (31, [0083], Fig: 1) and the receptacle for the simulator valve, are connected by a line (11b, Fig: 1) extending through the hydraulic block (As per figure 1, master cylinder and simulator are connected via line 11b, [0083], Fig: 1).

Allowable Subject Matter
Claims 7-10 are allowed.
Prior art and teaching reference fail to disclose 

between (a) a second side of the power cylinder borehole, which is opposite the first side of the power cylinder borehole, and (b) a second transverse side of the hydraulic block that extends between the first and second surfaces; and
above the second transverse side; and
the control unit includes a multi-pole electrical plug connection that is situated outside the hydraulic block entirely below the second transverse side.
Claims 8-10 depend on claim 7.
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art and teaching reference fail to disclose an electronic control unit including a control unit housing, the control unit housing covering an opening of the receptacle for the pedal travel simulator (claim 4) and wherein the line connecting the receptacle for the pedal travel simulator to the receptacle for the simulator valve tangentially intersects the receptacle for the pedal travel simulator (claim 6).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5 and 7 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
REMARK, filed 11/22/2021, with respect to the rejection(s) of claim(s) 1-3, 5 and 7 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakamura et al. (US – 2015/0158466 A1) and further in view of Mayr et al. (US – 2015/0298675 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SAN M AUNG/           Examiner, Art Unit 3657      

/Robert A. Siconolfi/           Supervisory Patent Examiner, Art Unit 3657